NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFONSO PADRON, Jr.,                            No. 18-15938

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00549-SAB

 v.
                                                MEMORANDUM*
CITY OF PARLIER; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Eastern District of California
               Stanley Albert Boone, Magistrate Judge, Presiding**

                           Submitted August 19, 2019***

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Alfonso Padron, Jr. appeals pro se from the district court’s summary

judgment in his action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s decision on cross-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions for summary judgment. Avery v. First Resolution Mgmt. Corp., 568 F.3d

1018 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment for defendant Lara on

Padron’s federal privacy claim stemming from public disclosure of the fact of

Padron’s tort claim filing because Padron failed to raise a genuine dispute of

material fact as to whether the disclosed information was sufficiently personal to

implicate a constitutionally protected privacy interest. See Ferm v. U.S. Tr. (In re

Crawford), 194 F.3d 954, 958-59 (9th Cir. 1999) (discussing constitutionally-

protected “informational privacy” interest).

      The district court properly granted summary judgment for defendant Lara on

Padron’s federal privacy claim stemming from public disclosure of Padron’s name,

address, and telephone number because it would not have been clear to every

reasonable official that such disclosure was unlawful under the circumstances. See

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (discussing qualified immunity and

noting that a right is clearly established only if “every reasonable official would

have understood that what he is doing violates that right” (citation and internal

quotation marks omitted)); In re Crawford, 194 F.3d at 959 (noting right to

informational privacy implicated by disclosure of social security number but not

name or telephone number); cf. Mangum v. Action Collection Serv., Inc., 575 F.3d

935, 943-44 (9th Cir. 2009) (person who sends a bad check into the stream of


                                          2                                      18-15938
commerce, which could and would be seen by numerous individuals, “eschews

privacy when the check is launched, and surely does not reacquire it along the

way”).

      The district court did not abuse its discretion by denying Padron’s motion

for disqualification of the magistrate judge because Padron failed to establish

extrajudicial bias or prejudice. See 28 U.S.C. § 144 (requirements for recusal),

§ 455 (circumstances requiring disqualification); United States v. Hernandez, 109

F.3d 1450, 1453-54 (9th Cir. 1997) (standard of review; under § 144 and § 455, the

substantive standard for recusal is whether “a reasonable person with knowledge of

all the facts would conclude that the judge’s impartiality might reasonably be

questioned” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Padron’s state law claims because Padron failed to

state a federal claim. See Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001)

(standard of review; court may decline supplemental jurisdiction over related state

law claims once it has dismissed all claims over which it has original jurisdiction).

      Padron’s contention that the magistrate judge lacked jurisdiction, relying on

Williams v. King, 875 F.3d 500 (9th Cir. 2017), is unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                          3                                       18-15938
appeal, including Padron’s contentions regarding dismissal of his claims against

defendant City of Parlier. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009); cf. Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir.

2001) (“This court invokes judicial estoppel not only to prevent a party from

gaining an advantage by taking inconsistent positions, but also because of general

considerations of the orderly administration of justice and regard for the dignity of

judicial proceedings, and to protect against a litigant playing fast and loose with

the courts.” (citation and internal quotation marks omitted)).

      Padron’s motion to transmit exhibits (Docket Entry No. 8) is denied. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           4                                    18-15938